9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kwisi Weyn LEWIS, Defendant-Appellant.
No. 93-6620.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 27, 1993.Decided:  November 12, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
Kwisi Weyn Lewis, Appellant Pro Se.
Patrice Pearlette Lewis, Office of the United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lewis, No. CR-90-5-C (W.D.N.C. Mar. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED